Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-25 and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 21, 23, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (Pub No. US 2018/0136762 A1, hereinafter Jeong).
	With regards to claim 16, Jeong teaches a flexible display screen, comprising: 
a substrate (see Fig. 2, 8, substrate 110); 
a backing film stacked on a side of the substrate facing away from a light-emitting surface of the flexible display screen (see Fig. 2, 8, backing film 100 on backside of substrate 110); 
a pressure sensor stacked on a side of the backing film facing away from the substrate and configured to output a signal related to a force applied on the flexible display screen (see Fig. 2, 8, pressure sensor 450 stacked on backing film 100 facing away from substrate 110), and 
a plurality of pixel units located on a side of the substrate facing the light-emitting surface of the flexible display screen, each of the pixel units including an organic electroluminescent diode (see Fig. 1, 2, 8, plurality of pixels 112 with OLED), 
wherein a material of the backing film is one of polyimide, polyethylene terephthalate, and cellulose triacetate (see Fig. 1, 2, 8, backing film 100 made of polyimide for example, see ¶82).

With regards to claim 17, Jeong teaches the flexible display screen according to claim 16, further comprising a light shielding layer between the backing film and the pressure sensor (see Fig. 1, 2, 8, light shielding layer could be construed as 452’ or even 454’).

With regards to claim 21, Jeong teaches the flexible display screen according to claim 16, wherein the pressure sensor includes: a first electrode, a dielectric layer, and a second electrode disposed in sequence along a direction away from the substrate with respect to the backing film (see Fig. 8, pressure sensor 454’ + 440 + 452’ in direction away from substrate with respect to backing film 100).

With regards to claim 23, Jeong teaches the flexible display screen according to claim 21, wherein a material of the dielectric layer includes a foam (see ¶100).

With regards to claim 28, Jeong teaches the flexible display screen according to claim 16, further comprising a touch control unit located on a side of the pixel units facing away from the substrate and configured to detect touch control in various directions to implement a 3D touch control function (see Fig. 1, 2, 8, encapsulant 350 with display area 500 utilized as touch control unit).

With regards to claim 29, Jeong teaches the flexible display screen according to claim 28, wherein the touch control unit includes a driving electrode and a sensing electrode (see ¶73, ¶74).

	With regards to claim 31, Jeong teaches a display device comprising the flexible display screen according to claim 16 (see ¶9 for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 16 above, and further in view of Ghali et al. (USP# 10,120,515 B1, hereinafter Ghali).
With regards to claim 18, Jeong is silent teaching the flexible display screen according to claim 16, further comprising a light shielding layer between the substrate and the backing film.
In the same field of endeavor, Ghali teaches a configuration in which a light shielding layer is provided between a substrate and backing film (see Fig. 1, light shielding layer 116 between substrate 112 and backing film 117 as an alternative interpretation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a light shielding layer between substrate and a backing film for purposes of functionalizing the touch sensor blocking segments of light required for a particular application.

With regards to claim 19, Ghali teaches the flexible display screen according to claim 17, wherein a material of the light shielding layer includes an ink (see col. 6, lines 64-65).

With regards to claim 20, Ghali teaches the flexible display screen according to claim 18, wherein a material of the light shielding layer includes an ink (see col. 6, lines 64-65).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 23 above, and further in view of Ryu et al. (USP# 10,817,099 B2, hereinafter Ryu).
With regards to claim 24, Jeong is silent teaching the flexible display screen according to claim 21, further comprising a heat dissipation layer between the dielectric layer and the second electrode.
In the same field of endeavor, Ryu teaches a configuration in which a heat dissipation layer is situated between a dielectric layer and second electrode (see Fig. 4C, heat dissipation layer 332a between second electrode 341 and dielectric 331).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a heat dissipation layer in the claimed configuration in order to properly dissipate heat away from the touch sensor for proper operation.

With regards to claim 25, Ryu teaches the flexible display screen according to claim 24, wherein a material of the heat dissipation layer includes copper and graphite (see Fig. 4C, heat dissipation layer 332a is comprised of copper, see col. 17, lines 5-6).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 21 above, and further in view of Qiao.
With regards to claim 22, Jeong is silent teaching the flexible display screen according to claim 21, wherein the second electrode is a ground electrode and is shared with a middle frame of the flexible display screen.
In the same field of endeavor, Qiao teaches a configuration in which a second electrode is configured to be a ground electrode and is shared with a middle frame of a display touch device (see ¶84, second electrode connected to ground which inherently shared with a middle frame of the display touch device).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the second electrode as a ground electrode to be shared with a middle frame to further integrate the second electrode to have more function and to further protect the device from power surging.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 23 above.
With regards to claim 30, Jeong is silent teaching the flexible display screen according to claim 23, wherein the foam is one of ethylene propylene diene monomer and polyurethane.
It would have been obvious to select a known material based on suitability for intended use.  Here, one of ordinary skill would utilize one of the claimed known materials as a dielectric foam for purposes of obtaining specific dielectric properties to control capacitances of the touch sensor for a particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML